 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    REPRO-MED SYSTEMS, INC.,                       No. 2:13-cv-01957-TLN-CKD
12                      Plaintiff,
13           v.                                      ORDER DENYING MOTION FOR
                                                     PRELIMINARY INJUNCTION
14    EMED TECHNOLOGIES
      CORPORATION,
15
                        Defendant.
16

17

18          This matter is before the Court on Plaintiff and Counter Defendant Repro-Med Systems,

19   Inc.’s (d/b/a RMS Medical Products) (“RMS”) motion for a reciprocal preliminary injunction.

20   (ECF No. 152.) Defendant and Counter Claimant EMED Technologies Corporation (“EMED”)

21   opposes the motion. (ECF No. 157.) For the reasons set forth below, RMS’s motion for a

22   preliminary injunction (ECF No. 152) is DENIED.

23
     ///
24

25   ///

26
     ///
27

28   ///
                                                    1
 1          I.      FACTUAL BACKGROUND

 2          The parties in this case are competitors in the field of medical devices used for the

 3   subcutaneous infusion of drugs. (ECF No. 14 ¶ 20; ECF No. 21 ¶ 26.) Specifically, this lawsuit

 4   concerns portable syringe infusion systems used to administer immunoglobulin to patients

 5   suffering from primary immunodeficiency diseases. (ECF No. 14 ¶ 8; ECF No. 21 ¶ 12.) This

 6   treatment is known as Subcutaneous Immunoglobulin (“SCIg”), and requires the infusion of

 7   human plasma and antibodies into the patient. (ECF No. 152-1 at 4.)

 8          A. RMS’s Products

 9          RMS is a company that specializes in developing and manufacturing portable medical

10   devices. (ECF No. 14 ¶ 8.) RMS alleges since the 1980s it has been a leader in the development

11   of completely portable syringe infusion systems, which give patients the freedom to infuse

12   anywhere. (ECF No. 14 ¶ 8.) RMS sells a variety of devices for use in the subcutaneous infusion

13   of drugs, which can generally be broken down into four groups: (1) FREEDOM60® Infusion

14   Pump (“Freedom60 Pump”), (2) FREEDOM60® Precision Flow Rate Tubing (“Freedom60

15   Tubing”), (3) extension tubing, and (4) HIgH-Flo Safety Needle Sets. (ECF No. 152-1 at 4; ECF

16   No. 14 ¶ 9.)

17          There are two basic infusion pump designs: constant pressure and constant flow. (ECF

18   No. 14 ¶ 10.) RMS’s Freedom60 Pump is a constant pressure pump, which pumps fluid at a

19   constant pressure of 13.5psi. (ECF No. 14 ¶ 10.) This is contrasted with constant flow pumps,

20   which always pump at the same flow rate and which must use increasing pressures to compensate
21   for any restrictions to flow rate. (ECF No. 14 ¶ 10.) RMS alleges the Freedom60 Pump has

22   many advantages over conventional constant flow pumps, but is extremely sensitive to peripheral

23   accessories, such as tubing and needles, that are connected to it. (ECF No. 14 ¶ 10.) RMS

24   alleges that its Freedom60 Pump was engineered for use exclusively with its Freedom60 Tubing.

25   (ECF No. 14 ¶ 11.) RMS alleges the Freedom60 Tubing, when used in conjunction with the

26   Freedom60 Pump, safely and accurately controls the flow rate of drugs delivered by the
27   Freedom60 Pump to the patient. (ECF No. 14 ¶ 11.) According to RMS, RMS’s Freedom60

28   Tubing is the only flow control tubing on the market that has been properly engineered, tested,
                                                       2
 1   and determined to be safe and effective for use with the Freedom60 Pump. (ECF No. 14 ¶ 11.)

 2          To prevent unintended use of non-compatible flow control tubing on the Freedom60

 3   Pump, RMS alleges it designed its Freedom60 Pump to only accept RMS’s specially engineered

 4   flow control tubing utilizing RMS’s proprietary luer disk connection. (ECF No. 14 ¶ 12.) In

 5   addition to incorporation of the proprietary luer disk technology, RMS also alleges it informs its

 6   customers about the potential dangers of using non-compatible flow rate tubing with its

 7   Freedom60 Pump, which include serious and life-threatening side effects. (ECF No. 14 ¶ 12.)

 8   RMS further alleges that in 1994, RMS obtained United States Food and Drug Administration

 9   (“FDA”) 510K clearance for its Freedom60 Pump. (ECF No. 14 ¶ 13.) Specifically, RMS

10   alleges the Freedom60 Pump was cleared for use with the Freedom60 Tubing. (ECF No. 14 ¶

11   13.)

12          RMS also manufactures extension tubing to be used in conjunction with the Freedom60

13   Tubing. (ECF No. 14 ¶ 14.) The extension tubing serves the limited function of allowing extra

14   distance between the Freedom60 Pump and the patient, and RMS alleges it must be used in

15   conjunction with the Freedom60 Tubing in order to ensure safe and effective fluid delivery by the

16   Freedom60 Pump. (ECF No. 14 at 4.) Finally, RMS sells HIgH-Flo Safety Needle Sets for use

17   in conjunction with its Freedom60 Pump and Freedom60 Tubing. (ECF No. 14 at 5.) RMS

18   alleges the Freedom60 Pump, Freedom60 Tubing, and HIgH-Flo Safety Needle Sets are used for

19   SCIg therapy, which is a method for administering immunoglobulin through a small needle in the

20   subcutaneous tissue, or fatty tissue just under the skin. (ECF No. 14 at 5.)
21          B. EMED’s Products

22          EMED was founded in 1991 and has developed medical products for over two decades.

23   (ECF No. 21 ¶ 10.) EMED is a direct competitor with RMS in the field of medical devices for

24   use in the subcutaneous infusion of drugs, specifically for SCIg therapy. (ECF No. 21 ¶¶ 12, 26.)

25   Like RMS, EMED sells and markets a variety of devices for use in the subcutaneous infusion of

26   drugs, including pumps, extension tubing sets, and safety needle sets. (ECF No. 21 ¶ 13.)
27          EMED alleges it first developed needle sets specifically optimized for infusion of

28   immunoglobulin (“SCIg Needle Sets”) in 2005. (ECF No. 21 ¶ 17.) EMED alleges it was
                                                       3
 1   initially the only manufacturer and supplier of SCIg Needle Sets. (ECF No. 21 ¶ 17.) Around

 2   2007 to 2008, EMED alleges it began to incorporate additional innovative safety design features

 3   into its needle sets (“SCIg Safety Needle Sets”) in order to protect patients and medical

 4   practitioners from inadvertent needle sticks. (ECF No. 21 ¶¶ 18–19.) In or around July 2008,

 5   EMED alleges it began selling SCIg Safety Needle Sets to customers. (ECF No. 21 ¶ 20.) Like

 6   the SGIg Needle Sets, EMED alleges it was also the first manufacturer and supplier of SCIg

 7   Safety Needle Sets. (ECF No. 21 ¶ 19.)

 8          On August 6, 2013, the United States Patent and Trademark Office (“USPTO”) issued

 9   EMED Patent No. 8,500,703 (“‘703 Patent”) for a safety design feature it developed for its SGIg

10   Safety Needle Sets. (ECF No. 21 ¶ 21.) The ‘703 Patent issued from Provisional Application

11   No. 61/130,880 and related Patent Application No. 12/187,256. (ECF No. 21 ¶ 21.) EMED

12   alleges the invention claimed in the ‘703 Patent allows for the safe removal of needles from

13   patients and the safe disposal of needles and needle sets. (ECF No. 21 ¶ 22.) Specifically,

14   EMED alleges the invention “solves the needle safety problem by sheathing the needle within a

15   protective pair of folding wings upon removal.” (ECF No. 21 ¶ 22.)

16          In addition to selling needle sets, EMED alleges it also developed Infusion Extension Sets

17   and an Infusion Pump. (ECF No. 21 ¶ 23.) EMED alleges that it manufactures and sells Infusion

18   Extension Sets that were cleared by the FDA in January 1994 and can be used with any infusion

19   apparatus and application. (ECF No. 21 ¶ 23.) More recently, EMED alleges it has developed a

20   variable rate control Infusion Extension Set, the “VersaRate” set, which offers significant clinical
21   benefits to patients. (ECF No. 21 ¶ 23.) EMED has also developed the SCIg60 Infusion Pump

22   (“SCIg60 Pump”), which EMED alleges is an improved version of an infusion pump distributed

23   and used in the market for the last twenty years. (ECF No. 21 ¶ 24.) According to RMS,

24   however, the SCIg60 Pump uses a coiled spring, which results in higher pressures at the

25   beginning of the infusion and lower pressures at the end, in comparison to the Freedom60 Pump,

26   which maintains a constant pressure from start to finish. (ECF No. 14 ¶ 21.) While the SCIg60
27   Pump has obtained European and Canadian registration, it is currently under review by the FDA

28   and thus not sold in the United States. (ECF No. 21 ¶ 24.)
                                                       4
 1          C. FDA Clearance and Approval

 2          The FDA prohibits device manufacturers from producing or marketing a medical device

 3   without FDA approval or clearance. (ECF No. 152-1 at 7.) Federal law requires medical device

 4   manufacturers to notify the FDA of their intent to market a device. 21 C.F.R. § 807.92(a)(3)).

 5   Manufacturers can satisfy this notification requirement either through FDA clearance or FDA

 6   approval. (ECF No. 152-1 at 5.) There are three categories of devices considered by the FDA in

 7   this process: Class I, Class II, and Class III. (ECF No. 152 at 7–8.) Device manufacturers of

 8   Class I (subject to numerous and pervasive regulatory controls) and Class II (subject to Class I

 9   controls and additional regulatory controls) devices can obtain premarket clearance prior to

10   production or manufacturing. (ECF No. 152-1 at 8.) In order to produce or market Class III

11   devices, manufacturers are required to file a premarket approval application (“PMA”), which is a

12   long, costly process that involves rigorous premarket review and testing. (ECF No. 152-1 at 7–8.)

13   Class III devices are explicitly intended for supporting and sustaining human life or preventing

14   impairment of human health, or are devices that present a potential unreasonable risk of illness or

15   injury. 21 U.S.C. § 360C(a)(1)(C)(ii).

16          A device manufacturer can obtain FDA clearance for Class I and Class II devices through

17   a 510(k) filing, which is a filing that must demonstrate that the device is “at least as safe and

18   effective, that is, substantially equivalent, to a legally marketed device.” (ECF No. 152-1 at 5–6

19   (quoting FDA, Medical Devices, Premarket Notification 510(k),

20   http://www.fda.gov/medicaldevices/deviceregulationandguidance/
21   howtomarketyourdevice/premarketsubmissions/premarketnotification510k/).) As the FDA

22   explains, “[a] device is substantially equivalent if, in comparison to a predicate it: has the same

23   intended use as the predicate; and has the same technological characteristics as the predicate; or

24   has the same intended use as the predicate; and has different technological characteristics and the

25   information submitted to the FDA[] does not raise new questions of safety and effectiveness.”

26   (ECF No. 42-1 at 4, Exhibit A (excerpting a description of the 510(k) process from the FDA’s
27   website).) See also 21 C.F.R. § 807.92(a) (describing the elements to be included in a 510(k)

28   summary).
                                                        5
 1          If a Class III device is dissimilar from existing approved devices such that 510(k)

 2   clearance is improper, the manufacturer must apply for FDA premarket approval. (ECF No. 152-

 3   1 at 8.) “[C]learance is the FDA term applied to devices which the FDA has determined are

 4   substantially equivalent to existing devices already in the marketplace; approval is the FDA term

 5   applied to [a] device that has been reviewed and vetted to the highest degree.” (ECF No. 152-1 at

 6   8.)

 7               D. The Parties’ Underlying Claims

 8          In the original complaint and countercomplaint respectively, RMS and EMED both claim

 9   that the other party made false and deceptive statements regarding either its own or the other

10   party’s products. (ECF No. 14; ECF No. 21.) For example, in its complaint, RMS alleges that

11   EMED sells “knock-off” flow control tubing that is non-compatible with its Freedom60 Pump

12   and that EMED specifically and improperly markets its tubing as equivalent to Freedom60

13   Tubing. (ECF No. 14 ¶ 22.) RMS also alleges that EMED falsely and deceptively refers to its

14   knock-off flow control tubing as an “extension set,” even though it is only a couple inches in

15   length. (ECF No. 14 ¶¶ 23–24.) Moreover, RMS alleges that in early 2012, EMED began falsely

16   advertising that its SCIg60 Pump and needle sets were equivalent, and even superior, to RMS’s

17   Freedom60 Pump and HIgH-Flo Safety Needle Sets. (ECF No. 14 ¶ 26.) For example, RMS

18   claims that EMED misleadingly stated that “RMS sets do not offer any improved fluidics or

19   higher flow than EMED sets” and that “[t]he Freedom60 pump is being operated around the

20   limits of its ratings which make it unable to perform adequately with longer sets.” (ECF No. 14 ¶
21   27.) Further, RMS alleges that EMED falsely informed RMS’s customers, suppliers, and buyers

22   that RMS’s needles are less smooth than EMED’s needles and contain imperfections. (ECF No.

23   14 ¶ 30.)

24          Conversely, in its countercomplaint, EMED alleges that RMS made misrepresentations

25   regarding EMED’s Infusion Extension Sets, Infusion Pump, and SCIg Safety Needle Sets. (ECF

26   No. 21 at 22–36.) Specifically, EMED alleges that RMS falsely represented to its customers that
27   using non-RMS tubing with the Freedom60 Pump could result in uncontrolled flows that could

28   lead to patient injury or death. (ECF No. 21 ¶ 62.) EMED alleges that its Infusion Extension Sets
                                                       6
 1   can be used with the Freedom60 Pump, and that RMS’s misrepresentations directly affected

 2   EMED’s business. (ECF No. 21 ¶¶ 65–66.) Moreover, EMED alleges that RMS falsely

 3   represented that EMED’s SCIg60 Pump is unsafe, can cause serious injury, and is not

 4   reimbursable by Medicare. (ECF No. 21 ¶¶ 80–90.) EMED further alleges that RMS falsely

 5   claims that its HIgH-Flo Safety Needle Sets have better flow characteristics than EMED’s SCIg

 6   Safety Needle Sets (ECF No. 21 ¶ 36), and that SCIg Safety Needle Sets are dull and damage

 7   patients’ skin (ECF No. ¶ 51).

 8          In addition to the parties’ numerous alleged misrepresentations, EMED also contends that

 9   RMS has infringed the ‘703 patent. (ECF No. 10 ¶ 38; ECF No. 21 at 36.) On May 1, 2013,

10   EMED sent RMS a letter accusing RMS’s HIgH-Flo Safety Needle Sets of infringing the claims

11   of filed Patent Application No. 12/187,256. (ECF No. 21 at 6.) The letter demanded that RMS

12   discontinue making and selling its HIgH-Flo Safety Needle Sets. (ECF No. 10 ¶ 38; ECF No. 21

13   at 6.) On August 21, 2013, EMED sent RMS another letter, informing RMS that the ‘703 Patent

14   had issued and reiterating EMED’s previous demands, and further threatening to seek treble

15   damages for willful infringement. (ECF No. 10 ¶ 40; ECF No. 21 at 7.)

16          II.     PROCEDURAL BACKGROUND

17          In response to EMED’s letters, RMS filed this suit on September 20, 2013, seeking a

18   declaratory judgment of non-infringement of the ‘703 Patent and a declaratory judgment of patent

19   invalidity of the ‘703 Patent. (ECF No. 2 ¶¶ 8–11.) On December 6, 2013, RMS filed its First

20   Amended Complaint. (ECF No. 14.) RMS brought eight claims: (1) patent infringement of the
21   ‘703 patent in violation of 35 U.S.C. § 271; (2) patent invalidity of the ‘703 patent in violation of

22   35 U.S.C. §§ 102, 103, and 112; (3) federal false advertising in violation of 15 U.S.C. § 1125(a);

23   (4) state-law false advertising in violation of Cal. Bus. & Prof. Code § 17500; (5) trade libel in

24   violation of Cal. Civ. Code § 3294; (6) commercial defamation of character in violation of Cal.

25   Civ. Code § 3294; (7) tortious interference with prospective economic relationships in violation

26   of Cal. Civ. Code § 3294; and (8) unfair competition in violation of Cal. Bus. & Prof. Code §
27   17200. (ECF No. 14.) On January 7, 2014, EMED filed an answer and counterclaim. (ECF No.

28   21.) EMED brought six counterclaims: (1) patent infringement of the ‘703 patent in violation of
                                                        7
 1   35 U.S.C. § 271(a); (2) federal false advertising in violation of 15 U.S.C. § 1125(a); (3) state-law

 2   false advertising in violation of Cal. Bus. & Prof. Code § 17500; (4) trade libel in violation of

 3   Cal. Civ. Code § 3294; (5) commercial defamation of character in violation of Cal. Civ. Code §

 4   3294; (6) interference with prospective economic relationships in violation of Cal. Civ. Code §

 5   3294; and (7) unfair competition in violation of Cal. Bus. & Prof. Code §17200. (ECF No. 21.)

 6          In September 2014, EMED filed a motion for preliminary injunction, requesting that the

 7   Court prohibit RMS from “making or publishing any false, unlawful, or misleading statements

 8   about EMED’s rate sets in any media or to any person” (ECF No. 41-1 at 25–26), which this

 9   Court granted (ECF No. 68). This injunction enjoined RMS entities and persons from

10   advertising, publicly disseminating, or making statements for a commercial advantage that: (1)

11   only RMS rate sets (flow rate control tubing sets) have FDA clearance for use with the Freedom

12   60; (2) only RMS rate sets (flow rate control tubing sets) may be safely used with the Freedom

13   60; (3) the warranty on the Freedom 60 is conditioned upon use of RMS rate sets (flow rate

14   control tubing sets); or (4) are otherwise inconsistent with the 510(k) issued by the FDA for the

15   devices at issue in this case, including: the 510(k) issued in January 1994 (No. K935642); the

16   510(k) issued in December 2012 (No. K123729) for the VersaRate; and the 510(k) issued in May

17   2014 (No. K140133) for Infusets. (ECF No. 68 at 23.) In March 2016, EMED filed a second

18   motion for preliminary injunction requesting the Court enjoin RMS from selling three allegedly

19   misbranded products in California (ECF No. 83), which this Court denied (ECF No. 149).

20          RMS alleges that at the time the Court issued the preliminary injunction against RMS, the
21   materials in EMED’s May 2014 510(k) were largely unknown. (ECF No. 152-1 at 6.) RMS

22   alleges that discovery and deposition testimony in this case and a separately filed trade complaint

23   that RMS filed with the FDA against EMED (“Trade Complaint”) provide new information

24   regarding the original 510(k) submission. (ECF No. 152-1 at 6.) RMS alleges that in the July 25,

25   2017 Trade Complaint, RMS disputed the appropriateness of EMED’s Infuset 510(k) and other

26   EMED 510(k)s and presented proof that EMED is misleading consumers by selling and
27   promoting devices beyond the scope of its 510(k). (ECF No. 152-1 at 6.) RMS seeks to use the

28   Trade Complaint to demonstrate “a pattern of conduct by which EMED publicly makes untrue
                                                        8
 1   statements that are designed to secure an improper commercial advantage.” (ECF No. 152-1 at

 2   7.) In response to the discovery pertaining to the 510(k) issued for the Infuset K140133, on

 3   August 22, 2017, RMS filed the instant motion for a reciprocal preliminary injunction to enjoin

 4   EMS from making false statements and preserve the status quo until the case is fully resolved.

 5   (ECF No. 152.) On September 21, 2017, EMED filed a response to RMS’s motion for

 6   preliminary injunction. (ECF No. 157.)

 7          III.    STANDARD OF LAW

 8          A temporary restraining order is an extraordinary and temporary “fix” that the court may

 9   issue without notice to the adverse party if, in an affidavit or verified complaint, the movant

10   “clearly show[s] that immediate and irreparable injury, loss, or damage will result to the movant

11   before the adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). The purpose

12   of a temporary restraining order is to preserve the status quo pending a fuller hearing. See Fed. R.

13   Civ. P. 65. It is the practice of this district to construe a motion for temporary restraining order as

14   a motion for preliminary injunction. Local Rule 231(a); see also Aiello v. One West Bank, No.

15   2:10-cv-0227-GEB-EFB, 2010 WL 406092 at *1 (E.D. Cal. Jan. 29, 2010) (“Temporary

16   restraining orders are governed by the same standard applicable to preliminary injunctions.”)

17   (internal quotation marks and citations omitted).

18           Injunctive relief is “an extraordinary remedy that may only be awarded upon a clear

19   showing that the plaintiff is entitled to such relief.” Winter v. Natural Res. Def. Council, Inc., 555

20   U.S. 7, 22 (2008) (citing Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam)). “The
21   purpose of a preliminary injunction is merely to preserve the relative positions of the parties until

22   a trial on the merits can be held.” Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981); see also

23   Costa Mesa City Emps.’ Ass’n v. City of Costa Mesa, 209 Cal. App. 4th 298, 305 (2012) (“The

24   purpose of such an order is to preserve the status quo until a final determination following a

25   trial.”) (internal quotation marks omitted); GoTo.com, Inc. v. Walt Disney, Co., 202 F.3d 1199,

26   1210 (9th Cir. 2000) (“The status quo ante litem refers not simply to any situation before the
27   filing of a lawsuit, but instead to the last uncontested status which preceded the pending

28   controversy.”) (internal quotation marks omitted). In cases where the movant seeks to alter the
                                                         9
 1   status quo, a preliminary injunction is disfavored and a higher level of scrutiny must apply.

 2   Schrier v. Univ. of Colo., 427 F.3d 1253, 1259 (10th Cir. 2005). A motion for a preliminary

 3   injunction is not automatically denied simply because the movant seeks to alter the status quo, but

 4   instead the movant must meet a heightened standard of scrutiny. Tom Doherty Assocs., Inc. v.

 5   Saban Entm’t, Inc., 60 F.3d 27, 33–34 (2d Cir. 1995).

 6           “A plaintiff seeking a preliminary injunction must establish [1] that he is likely to succeed

 7   on the merits, [2] that he is likely to suffer irreparable harm in the absence of preliminary relief,

 8   [3] that the balance of equities tips in his favor, and [4] that an injunction is in the public interest.”

 9   Winter, 555 U.S. at 20. A plaintiff must “make a showing on all four prongs” of the Winter test

10   to obtain a preliminary injunction. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135

11   (9th Cir. 2011). In evaluating a movant’s motion for preliminary injunction, a district court may

12   weigh the movant’s showings on the Winter elements using a sliding-scale approach. Id. A

13   stronger showing on the balance of the hardships may support issuing a preliminary injunction

14   even where the movant shows that there are “serious questions on the merits . . . so long as the

15   [movant] also shows that there is a likelihood of irreparable injury and that the injunction is in the

16   public interest.” Id. Simply put, a movant must demonstrate, “that [if] serious questions going to

17   the merits were raised [then] the balance of hardships [must] tip[ ] sharply in the [movant’s]

18   favor,” in order to succeed in a request for preliminary injunction. Id. at 1134–35.

19           IV.     ANALYSIS

20           RMS seeks a reciprocal preliminary injunction prohibiting EMED from making false or
21   misleading statements regarding the improper characterization of its SCIg60 Infusion System

22   product as “FDA approved, when it has only been cleared.” (ECF No. 152-1 at 18.) RMS alleges

23   EMED has “misstated the contents and effect of the warning letter the FDA sent to RMS;

24   submitted inaccurate and misleading data about its products to the FDA; and made false claims

25   about its own products in its advertising and promotional materials.” (ECF No. 152-1 at 18.)

26   RMS argues EMED made at least four false statement claims which are representative of
27   EMED’s unlawful conduct: (1) EMED is intentionally misrepresenting FDA clearance as FDA

28   approval (ECF 152-1 at 7); (2) EMED is intentionally misrepresenting the nature of the FDA’s
                                                         10
 1   February 26, 2016 Warning Letter (ECF No. 152-1 at 9); (3) EMED promotional materials

 2   present flow rate data inconsistent with the data submitted to the FDA (ECF No. 152-1 at 11); and

 3   (4) EMED is offering false and misleading statements to incite public concern. (ECF No. 152-1

 4   at 16.)

 5             EMED responds with three arguments. First, EMED argues RMS’s misrepresentations

 6   concerning EMED’s devices have caused EMED irreparable harm. (ECF No. 157 at 6). Second,

 7   EMED responds to RMS’s motion for a preliminary injunction, arguing that: (1) contrary to

 8   RMS’s argument, RMS does seek extraordinary relief (ECF No. 157 at 7); and (2) taken alone or

 9   in combination, the four types of alleged conduct complained of by RMS do not warrant

10   injunctive relief (ECF No. 157 at 11). RMS replied, arguing: (1) EMED does not dispute that a

11   preliminary injunction is in the public interest or that the equities tip in RMS’s favor (ECF No.

12   159 at 2); (2) RMS is likely to succeed on the merits of its claims (ECF No. 159 at 2); and (3)

13   RMS will suffer irreparable injury without a preliminary injunction (ECF No. 159 at 7).

14             To succeed on its motion, RMS must make a showing on all four elements of the Winters

15   test. Alliance for the Wild Rockies, 632 F.3d at 1135. The Court therefore addresses each prong

16   of the injunctive relief analysis in turn.

17             A. Whether RMS is likely to succeed on the merits of its claims

18                    i. Whether EMED is intentionally misrepresenting FDA clearance as FDA

19                    approval

20             RMS alleges EMED is intentionally misrepresenting FDA clearance as FDA approval.
21   (ECF No. 152-1 at 7.) EMED responds that the allegation that it intentionally misrepresented

22   FDA clearance as FDA approval does not warrant injunctive relief. (ECF No. 157 at 6.)

23             RMS alleges EMED “intentionally and repeatedly falsely boasted that its medical devices

24   are ‘[a]pproved’ by the FDA.” (ECF No. 152-1 at 7.) RMS further alleges that, “by intentionally

25   misconstruing a device as having FDA approval, EMED is artificially and improperly elevating

26   the device by implicitly claiming that it has been approved by the FDA as safe and effective for
27   the intended use in compliance with mandatory Class III controls.” (ECF No. 152-1 at 9.)

28   False advertising under Cal. Bus. and Prof. Code § 17500 “makes it unlawful for a business to
                                                       11
 1   disseminate any statement ‘which is untrue or misleading, and which is known, or which by the

 2   exercise of reasonable care should be known, to be untrue or misleading.’” Ariz. Cartridge

 3   Remanufacturers Ass’n, Inc. v. Lexmark Int’l, Inc., 421 F.3d 981, 985 (9th Cir. 2005) (citing Cal.

 4   Bus. & Prof. Code § 17500). To succeed on a claim for intentional misrepresentation under §§

 5   17200 and 17500, a plaintiff must prove that the defendant’s statements are misleading to a

 6   reasonable consumer. Haskell v. Time, Inc., 965 F. Supp. 1398, 1406–07 (E.D. Cal. 1997).

 7   Under the reasonable consumer standard, a “plaintiff is required to show not simply that the

 8   defendants’ bulletins could mislead the public, but that they were likely to mislead the public.”

 9   Id.; see also Freeman v. Time, Inc., 68 F.3d 285, 289 (9th Cir. 1995). Anecdotal evidence alone

10   is insufficient to prove that the public is likely to be misled. William H. Morris Co. v. Group W.

11   Inc., 66 F.3d 255, 258 (9th Cir. 1995). To prevail, a “plaintiff must demonstrate by extrinsic

12   evidence, such as consumer survey evidence, that the challenged statements tend to mislead

13   consumers.” Haskell, 965 F. Supp. at 1407.

14           RMS provides the declaration of an FDA expert to support its claim. (ECF No. 152-1 at

15   9; ECF No. 152-5.) RMS summarizes the FDA expert’s declaration stating, “to the consumer and

16   public at large, an assertion of FDA approval carries with it the implied statement that the product

17   has been subjected to intense review and scrutiny, and the costs of time and resources associated

18   therewith.” (ECF No. 152-1 at 9.) However, RMS fails to provide any extrinsic evidence that the

19   statements made by EMED tended to mislead customers into thinking that a product had

20   undergone intense review and scrutiny when in fact it had not. A plaintiff must proffer extrinsic
21   evidence in order to qualify for a preliminary injunction in this context, and RMS has only

22   provided the generic declaration of the FDA expert.1 Haskell, 965 F. Supp. at 1406–07; (ECF

23   No. 152-1 at 7–9). See also William H. Morris Co., 66 F.3d at 258 (finding that the plaintiff had

24   failed to meet its burden of demonstrating that a “significant portion” of recipients were misled by

25   the defendant’s letter because plaintiff’s evidence consisted solely of the testimony of two of 300

26   1
               The FDA expert’s declaration reiterates the FDA’s clearance and approval process. (ECF No. 152-5.) The
     declaration states, “RMS has not been restrained or enjoined in any manner from continuing to manufacture,
27   distribute, or sell any of its medical devices.” (ECF No. 152-5 at 4.) The FDA expert’s declaration does not describe
     how EMED’s alleged conduct misled customers into thinking that a product had undergone intense review and
28   scrutiny when in fact it had not. (ECF No. 152-5.)
                                                               12
 1   recipients, of the company president, and of an employee who had received phone calls from

 2   confused recipients). Without consumer survey information or other specific examples of

 3   consumers being misled, the vague anecdotal evidence alone submitted by RMS is insufficient to

 4   prove that the public is likely to be misled by EMED’s statements. Haskell, 965 F. Supp. at

 5   1406–07; William H. Morris Co., 66 F.3d at 258.

 6           Accordingly, RMS has failed to allege sufficient facts to demonstrate a likelihood that it

 7   would prevail on the merits of its claim for intentional misrepresentation based on EMED’s

 8   alleged statements.

 9                    ii. Whether EMED is intentionally mispresenting the nature of the FDA’s Warning

10                    Letter

11           RMS alleges EMED is intentionally misrepresenting the nature of the FDA’s Warning

12   Letter2 by stating there will be a shortage in the supply chain as a result of the Warning Letter.

13   (ECF No. 152-1 at 9.) EMED responds that RMS fails to clearly identify any actual statement

14   mispresenting “the nature” of the FDA’s Warning Letter to RMS. (ECF No. 157 at 18.)

15           To prevail on a claim for intentional misrepresentation, a “plaintiff must demonstrate by

16   extrinsic evidence, such as consumer survey evidence, that the challenged statements tend to

17   mislead consumers.” Haskell, 965 F. Supp. at 1407; William H. Morris Co., 66 F.3d at 258.

18           RMS received the Warning Letter from the FDA in response to an inspection of RMS

19   facilities by an FDA investigator. (ECF No. 152-7 at 2.) The FDA investigator noted

20   adulteration/misbranding violations, quality system violations, and medical device reporting
21   violations, and included descriptions of these violations in the Warning Letter. (ECF No. 152-7

22   at 3.) In part, the Warning Letter states, “[t]he FDA requests that your firm immediately cease

23   activities that result in the misbranding or adulteration of the aforementioned Freedom 60 and

24   Freedom Edge Syringe Infusion Pumps and RMS HiGH-Flo Subcutaneous Safety Needle Sets,

25   such as the commercial distribution of the devices.” (ECF No. 152-7 at 4.) In March 2016, Mr.

26   Barbrie, an EMED executive, wrote an email referencing the Warning Letter which stated in part,
27   2
               “As part of its mission to protect the public health, the FDA conducts inspections [and] regularly issues
     warning letters when issues of possible concern appear relevant.” (ECF No. 152-1 at 9.) “FDA warning letters raise
28   issues, but they are not actionable decrees.” (ECF No. 152-1 at 9.)
                                                              13
 1   “[i]n light of the FDA’s request, there will undoubtedly be a void in the supply chain.” (ECF No.

 2   157 at 20.) RMS alleges that as EMED is aware, “a warning letter is not an ultimate finding of

 3   fact; it is a communication from the FDA that may occur for a variety of reasons and is intended

 4   to place the receiving party on notice of issues, which require examination, discussion, and

 5   potential remediation.” (ECF No. 152-1 at 9.)

 6          RMS argues, “EMED’s continual promotion of the Warning Letter as an unquestioned

 7   finding of fact against RMS is entirely improper.” (ECF No. 152-1 at 10.) However, RMS fails

 8   to provide evidence of how the alleged “continual promotion” by EMED has confused or

 9   deceived consumers. (ECF No. 152-1); Haskell, 965 F. Supp. at 1406–07. RMS fails to provide

10   customer surveys or other concrete evidence of public confusion that allegedly resulted from Mr.

11   Barbrie’s email or other “continual promotion.” William H. Morris Co., 66 F.3d at 258; (ECF

12   No. 152-1 at 9–10.)

13           Accordingly, RMS has failed to allege sufficient facts to demonstrate a likelihood that it

14   would prevail on the merits of its claim regarding whether EMED is intentionally misrepresenting

15   the nature of the FDA’s Warning Letter.

16        iii. Whether EMED’s promotional materials present flow rate data inconsistent with Infuset

17            K140133 510(k) clearance

18          RMS alleges EMED’s promotional materials present flow rate data inconsistent with the

19   Infuset K140133 510(k), in violation of the California’s False Advertising Law (“FAL”) and

20   Unfair Competition Law (“UCL”). (ECF No. 152-1 at 11, 17.) Specifically, RMS alleges that
21   “[f]or marketing purposes, EMED has developed an information sheet for the Infuset extension

22   set which once again presents different performance data than that submitted to FDA.” (ECF No.

23   152-1 at 14.) Essentially, RMS alleges, the data provided to the FDA for clearance purposes

24   differs from the data provided to customers for marketing purposes. (ECF No. 152-1 at 14.)

25   EMED argues RMS has failed to demonstrate a likelihood of prevailing on the merits on RMS’s

26   allegation that EMED promotional materials present flow rate data inconsistent with the 510(k).
27   (ECF No. 157 at 22.)

28          Claims under California’s UCL or FAL prevail if EMED has engaged in “any unlawful,
                                                      14
 1   unfair or fraudulent business act or practice [or] unfair, deceptive, untrue or misleading

 2   advertising.” Cal. Bus & Prof Code § 17200. In order to prevail on said claim, RMS must “(1)

 3   establish a loss or deprivation of money or property sufficient to qualify as injury in fact, i.e.,

 4   economic injury, and (2) show that the economic injury was the result of, i.e., caused by, the

 5   unfair business practice or false advertising that is the gravamen of the claim.” Bower v. AT&T

 6   Mobility, LLC, 196 Cal. App. 4th 1545, 1554 (2011) (citing Kwikset Corp. v. Superior Court, 51

 7   Cal. 4th 310, 322 (2011)).

 8           For claims under Cal. Bus. & Prof. Code §§ 17500 and 17200, California courts recognize

 9   that:

10                  any violation of the false advertising law . . . necessarily violates the
                    UCL. [They] have also recognized that these laws prohibit not only
11                  advertising which is false, but also advertising which although true,
                    is either actually misleading or which has a capacity, likelihood or
12                  tendency to deceive or confuse the public. Thus, to state a claim
                    under either the UCL or the false advertising law, based on false
13                  advertising or promotional practices, it is necessary only to show that
                    members of the public are likely to be deceived.
14

15   Kasky v. Nike, Inc., 27 Cal. 4th 939, 950–51 (2002) (internal quotation marks, alterations, and
16   citations omitted).
17           RMS alleges, “EMED cannot be allowed to assert a lower flow rate in an advertising
18   context that is at odds with a higher flow rate asserted by the higher pressure as described to the
19   FDA.” (ECF No. 152-1 at 15.) Flow rate is the amount of fluid which passes per unit of time.
20   (ECF No. 152-1 at 11.) “With infusion therapy, medications are typically prescribed to be
21   administered as a specific volume over a specific period of time, and delivery that is too fast or
22   too slow may have significant, if not dire, consequences to the patient.” (ECF No. 152-1 at 11.)
23   RMS alleges there is a disparity between the FDA 510(k) disclosure and the Infuset marketing
24   material that is “self-evident.” (ECF No. 152-1 at 15.) RMS alleges EMED is “mischaracterizing
25   and overstating” the applicability of the FDA’s 510(k) clearance. (ECF No. 152-1 at 15.) RMS
26   further alleges EMED improperly sought FDA clearance for its Infusets when EMED should have
27   sought FDA approval. (ECF No. 152-1 at 15.) RMS alleges the promotional flow rate materials
28
                                                        15
 1   developed by EMED for marketing purposes are different than the flow rate data EMED

 2   submitted to the FDA. (ECF No. 152-1 at 14.) Specifically, the operating pressure and flow rate

 3   range for EMED’s SCIg60 infusion system compared to operating pressure and flow range for

 4   RMS’s FREEDOM60 Infusion System is recorded differently for marketing and compliance

 5   purposes. (ECF No. 152-1 at 14.) RMS concludes that “[e]ven the average person can

 6   understand from EMED’s own submission that EMED Infusets and RMS Freedom systems have

 7   different ranges or flow rates.” (ECF No. 152-1 at 15.)

 8          In response, EMED states, “RMS’s Motion does not present survey or other sufficient

 9   evidence that a significant portion of the consuming public were actually deceived by the flow

10   rates.” (ECF No. 157 at 24.) The Court finds EMED’s arguments persuasive; RMS failed to

11   provide concrete evidence of how the alleged mischaracterization misled or confused the public.

12   While an average person may understand the flow rates are different, RMS has provided no

13   information as to how this understanding confuses, misleads or deceives customers. See Ariz.

14   Cartridge Remanufacturers Ass’n, Inc., 421 F.3d at 985 (citing Cal. Bus. & Prof. Code § 17500)

15   (holding that “injunctive relief requires a showing that members of the public are likely to be

16   deceived”); Kasky, 27 Cal. 4th at 951 (finding that false advertising in promotional practices

17   requires a showing that members of the public are likely to be deceived). Further, in its briefings,

18   RMS has provided no evidence it has suffered economic loss that was caused by the alleged false

19   advertising. (See ECF No. 152-1; ECF No. 159); Bower, 196 Cal. App. 4th at 1554 (citing

20   Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 322 (2011)).
21           Accordingly, RMS has failed to allege sufficient facts to demonstrate a likelihood that it

22   would prevail on the merits of its false advertising claim regarding whether EMED’s promotional

23   materials present flow rate data inconsistent with the Infuset K140133 510(k).

24                  iv. Whether EMED is offering false and misleading statements constituting false

25                  advertising to incite public concern

26          RMS alleges EMED is offering false and misleading statements to incite public concern in
27   violation of the Lanham Act. (ECF No. 152-1 at 13–14.) EMED responds that RMS has not

28   demonstrated its entitlement to a preliminary injunction based on RMS’s allegation that EMED is
                                                      16
 1   offering false and misleading statements to incite public concern. (ECF No. 157 at 24.)

 2          The Lanham Act is a federal statute that governs trademarks, unfair competition, and false

 3   advertising. 15 U.S.C. § 1051 et. seq. To succeed on a Lanham Act claim for false advertising,

 4   the plaintiff must prove: (1) a false statement of fact by the defendant in a commercial

 5   advertisement about his own or another’s product; (2) the statement actually deceived or has the

 6   tendency to deceive a substantial segment of its audience; (3) the deception is material; (4) the

 7   defendant caused its false statement to enter interstate commerce; (5) the plaintiff has been or is

 8   likely to be injured. Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1139 (9th Cir.

 9   1997). The Ninth Circuit Court of Appeals has distinguished between puffery and

10   misrepresentation. See Or. Pub. Emps. Ret. Fund. v. Apollo Grp. Inc., 774 F.3d 598, 606 (9th

11   Cir. 2014). Material misrepresentations are not “puffery” but rather, are objectively true or false,

12   and subject to objective verification. Id. Puffery, however, concerns expressions of opinions, “as

13   opposed to knowingly false statements of fact.” Id. Puffery “hardly amounts” to a material

14   misstatement or misrepresentation. Id. Statements by a company that are capable of objective

15   verification are not “puffery” and can constitute material misrepresentations. See SEC v. Todd,

16   642 F.3d 1207, 1216–17 (9th Cir. 2011) (finding that a defendant’s accounting calculation of the

17   financial impact of a transaction was objective and thus a material misrepresentation).

18          In a statement posted on FDA Webview, an online blog providing commentary on FDA

19   matters, EMED CEO Paul Lambert wrote:

20                  RMS has been cited by the FDA for numerous regulatory infractions,
21                  some of which have potential impact on patient health and safety. . .
                    . While RMS may snub its nose at the FDA, the deficiencies
22                  uncovered by the FDA are serious business. To complete the record,
                    RMS is also a defendant in lawsuits being brought by EMED
23                  Technologies alleging that RMS has been consistently infringing
                    patents created and controlled by EMED, to the detriment of the
24
                    healthcare consumer.
25   (ECF No. 152-1 at 16.) RMS alleges Mr. Lambert intentionally used “inflammatory phrases” and
26   that “he was clearly aware that not only has there been no finding of infringement, but that both
27   of the patents at issue stand at present as invalid.” (ECF No. 152-1 at 16.)
28
                                                       17
 1          Mr. Lambert’s statement includes both opinions and statements capable of objective

 2   verification. (See ECF No. 152-1 at 16.) Mr. Lambert’s opinions cannot constitute a material

 3   misrepresentation because they cannot be objectively verified. SEC, 642 F.3d at 1216–17. Mr.

 4   Lambert’s statements which are capable of objective verification can be verified by evidence

 5   provided by the parties in their briefings and exhibits. (ECF No. 152-7 at 3–4.) For example, on

 6   February 26, 2016, the FDA sent a warning letter to Andrew Sealfon, CEO of RMS. (ECF No.

 7   152-7.) The letter raised several adulteration and misbranding violations, that “could

 8   significantly affect safety and effectiveness” of RMS products. (ECF No. 152-7 at 3.) The letter

 9   stated, “[t]he FDA requests that your firm immediately cease activities that result in the

10   misbranding or adulteration of the aforementioned Freedom 60 . . . such as the commercial

11   distribution of devices for the uses discussed above.” (ECF No. 152-7 at 4.) The Warning Letter

12   supports Mr. Lambert’s statement that “RMS has been cited by the FDA for numerous regulatory

13   infractions, some of which have potential impact on patient health and safety,” demonstrating the

14   statement is not objectively false. Southland Sod Farms, 108 F.3d at 1139; (ECF No. 152-7 at

15   3.).

16          Next, RMS directs the Court to the declaration of Dr. Fred Ma, RMS Chief Medical

17   Officer. (ECF No. 152-1 at 10.) Dr. Ma states, “[t]he purpose of a warning letter is to advise a

18   manufacturer of potential issues and to encourage voluntary correction and resolution of the

19   concerns the agency raises.” (ECF No. 152-8 ¶ 11.) Further, “[a]n FDA warning letter is not an

20   enforcement action.” (ECF No. 152-8 ¶ 14.) Relying on this declaration, RMS alleges EMED’s
21   statement is false and misleading because it is designed to give the impression that the FDA took

22   enforcement action against RMS when all the FDA actually did was issue RMS a warning letter.

23   (ECF. No. 152-1 at 10.) RMS alleges EMED’s statements were made to incite public concern,

24   however, RMS does not provide explanation or evidence of how the statement actually deceived

25   or has the tendency to deceive a substantial segment of consumers. (See ECF No. 152-1 at 16–

26   17.) Without such evidence, the Court cannot conclude that the public was confused or misled by
27   Mr. Lambert’s comments. See Or. Pub. Emps. Ret. Fund, 774 F.3d at 606.

28          Accordingly, RMS has failed to allege sufficient facts to demonstrate whether EMED is
                                                       18
 1   offering false and misleading statements to incite public concern. RMS has made an insufficient

 2   showing to demonstrate a likelihood of success on the merits. (ECF No. 152-1; ECF No. 159.)

 3             B. Balance of equities

 4             A party moving for a preliminary injunction must prove “that the balance of equities tips

 5   in his favor.” Arc of Cal. v. Douglas, 757 F.3d 975, 983 (9th Cir. 2014). A court “must balance

 6   the competing claims of injury and must consider the effect on each party of the granting or

 7   withholding of the requested relief.” Amoco Prod.-Co. v. Vill. of Gambell, 480 U.S. 531, 542

 8   (1987).

 9             In the prior preliminary injunction issued against RMS, this Court found the balance of

10   hardships tipped sharply in EMED’s favor. (ECF No. 68 at 18.) The Court determined EMED

11   produced evidence that RMS’s false or misleading statements elicited negative customer response

12   as evidenced by December 2012 customer emails. (ECF No. 68 at 18.) EMED alleged that it lost

13   a major customer, that its revenue declined, and that customers requested that EMED sign

14   indemnity agreements before completing purchases. (ECF No. 68 at 18.) The Court found an

15   injunction would cause RMS minimal to no hardship. (ECF No. 68 at 19.)

16             In the instant motion for reciprocal preliminary injunction, RMS fails to provide any

17   similar evidence. (See ECF No. 152-1.) RMS instead alleges that the declaration of a senior

18   company executive confirms that RMS has suffered substantial loss due to EMED’s conduct.

19   (ECF No. 152-1 at 19.) RMS states that the specific numbers are difficult if not impossible to

20   quantify but claims that it is clear that EMED’s pattern of false statements has cost RMS
21   substantial business and market share. (ECF No. 152-1 at 19.) This statement is insufficient and

22   demonstrates why RMS has, once again, not met its burden. In Weinberger v. Romero-Barcelo,

23   456 U.S. 305, 310 (1982), the United States Supreme Court found a preliminary injunction to be

24   inappropriate when the nonmoving party had not caused “appreciable harm.” Without concrete

25   evidence of these alleged economic losses or customer comments or emails constituting

26   appreciable harm, RMS has failed to demonstrate “claims of injury.” Amoco Prod.-Co., 480 U.S.
27   at 542; Weinberger, 456 U.S. at 307–08. Without a showing of injury, the Court does not find

28   that the balance of equities tips sharply in favor of RMS. Arc of Cal., 757 F.3d at 983.
                                                        19
 1            C. Irreparable injury absent a preliminary injunction

 2            RMS alleges it will suffer irreparable injury if this Court does not grant the motion for a

 3   preliminary injunction because EMED’s false statements “continue to irreparably damage not

 4   only the goodwill and reputation of RMS as a company, but also the reputation of its particular

 5   products.” (ECF No. 152-1 at 19.) In EMED’s response, it argues “RMS failed to provide actual

 6   consumer evidence of being misled, confused, or deceived.” (ECF No. 157 at 11.)

 7            “A plaintiff seeking a preliminary injunction must establish . . . . that he is likely to suffer

 8   irreparable harm in the absence of preliminary relief.” Winter, 555 U.S. at 20. The threat of the

 9   loss of prospective customers, goodwill, or reputation supports a finding of irreparable injury.

10   Rent-A-Center, Inc. v. Canyon Television & Appliance Rental, Inc., 944 F.2d 597, 603 (9th Cir.

11   1991); Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co., Inc., 240 F.3d 832, 841 (9th Cir.

12   2001).

13            RMS relies on Reckitt Benckiser Inc. v. Motomco Ltd., 760 F. Supp. 2d 446, 454

14   (S.D.N.Y. 2001) to allege EMED’s statements have diminished the “product’s value in the minds

15   of the consumer.” (ECF No. 152-1 at 19.) In Reckitt, the District Court for the Southern District

16   of New York relied on precedent from the Second Circuit Court of Appeals to find that “[a]

17   misleading comparison to a specific competing product . . . diminishes that product’s value in the

18   minds of the consumer.” Reckitt Benckiser Inc., 760 F. Supp. 2d at 454 (citing McNeilab, Inc. v.

19   Am. Home Prods. Corp., 848 F.2d 34, 38 (2d Cir. 1988). The court emphasized that its holding

20   rested on the fact that the parties were in an “uncertain regulatory climate” and “in a new market,
21   where it would be difficult to quantify either party’s lost sales.” Id.

22            The Court does not find RMS’s application of Reckitt to the case at hand persuasive.

23   Reckitt was decided by another District Court and relies on precedent from the Second Circuit

24   Court of Appeals, which is not binding on this Court. Moreover, neither RMS nor EMED have

25   demonstrated in their briefings that they are competing in an effectively new market or within an

26   uncertain regulatory climate — factors which the court in Reckitt specifically emphasized. To the
27   contrary, here, RMS emphasized the rigidity of the existing FDA framework — the longstanding

28   regulatory schedule — for pre-market clearance and approval. (ECF No. 152-1 at 9.) RMS
                                                          20
 1   alleges EMED’s statements have diminished “the product’s value in the minds of the consumer,”

 2   pointing to the declaration of a senior company executive to confirm that RMS has suffered

 3   substantial losses. (ECF No. 152-1 at 19.) However, the executive’s declaration does not

 4   reference or allude to any specific dissatisfied customers. (See ECF No. 152-10.) The executive’s

 5   declaration only references a loss of substantial business and market share, without providing a

 6   numerical estimation or other data regarding specific business losses. (ECF No. 152-10 at 4.)

 7          Moreover, to establish this prong of the Winter test, RMS must show more than a

 8   “possibility of irreparable harm.” Winter, 555 U.S. at 22. Without more concrete allegations,

 9   RMS has failed to meet this burden. Finding in RMS’s favor would be contrary to Winter and to

10   the Supreme Court’s characterization of injunctive relief “as an extraordinary remedy that may

11   only be awarded upon a clear showing that the plaintiff is entitled to such relief.” Id. Here, RMS

12   has failed to identify any specific irreparable injury that is not only possible, but even likely. Id.

13   Accordingly, RMS’s argument on this issue fails.

14          D. Public interest

15          A plaintiff seeking a preliminary injunction must show that the injunction is in the public

16   interest. Arc of Cal., 757 at 983; Stormans, Inc. v. Selecky, 586 F.3d 1109, 1138–39 (9th Cir.

17   2009). With due consideration to the allegations presented by both parties at this stage in the

18   proceedings, the Court finds that a preliminary injunction will not serve the public interest

19   because there is insufficient evidence that the dissemination of untrue, misleading, or unfair

20   statements is occurring.
21          V.      CONCLUSION

22          This Court hereby declines to issue a preliminary injunction against EMED. Plaintiff’s

23   motion for a preliminary injunction is hereby DENIED.

24   Dated: March 28, 2019

25

26
27                                             Troy L. Nunley
                                               United States District Judge
28
                                                        21
